OPINION SUTIN, Judge. Pursuant to a plea of guilty, Bachicha was sentenced for the unlawful possession of amphetamines. Section 54-6-38(B) (3), N.M. S.A. 1953 (Repl.Vol. 8, pt. 2, Supp. 1971). He appeals. We affirm. On September 7, 1971, with a court appointed attorney present, Bachicha entered a plea of not guilty. On November 10, 1971, through private counsel, Bachicha advised the court that he wished to change his plea to guilty. This appeal has been undertaken by a third attorney, appointed by the court, and Bachicha was granted free process. In its order filed the same day as the plea of guilty, the trial court stated: # :j; ‡ % >¡í After the court interrogated the defendant and was satisfied that he voluntarily and intelligently entered a Plea of Guilty, having been advised of the Constitutional Rights which he was waiving and the sentence which could be imposed, and it further appearing that the defendant’s counsel had explained to the defendant his rights and concurred in the Plea of Guilty, the Court then accepted the Plea of Guilty and found the defendant Guilty. Bachicha now contends that the judgment and sentence are invalid because the record does not disclose that he voluntarily and understandingly entered his plea of guilty, and was thereby denied due process of law. The order stated above, which was not attacked in the trial court or on appeal, and the record of the hearing are sufficient to show that Bachicha’s plea of guilty was voluntary and understandingly made. State v. Elledge, 81 N.M. 18, 462 P.2d 152 (Ct.App.1969). It is so ordered. COWAN, J., concurs. HERNANDEZ, J., concurs specially.